Citation Nr: 0008941	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969 and from January to August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

In February 2000, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In November and December 1996, the veteran filed claims for a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 based on hospitalization from November to December 
1996.  Also, in November 1999, he filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  Neither of these claims 
has been adjudicated by the RO, and neither issue is 
inextricably intertwined with the issue before the Board.  
See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, these issues are referred to 
the RO for appropriate action. 

A review of the claims file showed that the RO was informed 
in December 1997 that the veteran was considered incompetent 
for VA purposes per his physician.  There is no indication in 
the claims file that the RO has adjudicated the issue of the 
veteran's competency, and this must be done.  Therefore, this 
issue is also referred to the RO for appropriate action.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim.  

First, the claims file shows that the veteran is receiving 
Social Security disability benefits, allegedly based solely 
on his PTSD.  The RO has not requested the medical and 
adjudication records relating to the veteran's Social 
Security disability benefits, and this must be done.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight). 

Second, it appears that not all of the veteran's VA treatment 
records have been obtained.  For example, he stated at his 
hearing in 2000 that he had been hospitalized at the VA 
Medical Center in Bay Pines, most recently in 1999.  The 
latest VA records associated with the claims file are dated 
in 1997.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Third, the veteran testified that he has been hospitalized 
numerous times at Manatee Memorial Hospital due to his PTSD, 
most recently in November 1999.  None of his records from 
this facility have been associated with the claims file.  
Therefore, the RO should attempt to obtain these records to 
ensure that the Board has a complete record upon which to 
decide the veteran's claim.

Accordingly, this case is REMANDED for the following:

1.  Obtain the veteran's adjudication 
records from the Social Security 
Administration, to include all medical 
records supporting any award of 
disability benefits.  Associate all 
correspondence and any records received 
with the claims file.

2.  Obtain and associate with the claims 
file the veteran's complete medical 
records from the VA Medical Center in Bay 
Pines for all hospitalization and 
outpatient treatment from December 1997 
to the present. 

3.  Ask the veteran to submit the 
appropriate release form for his records 
from Manatee Memorial Hospital.  He 
should indicate all dates that he was 
hospitalized at this facility for his 
PTSD.  If the request for records is 
unsuccessful, advise the veteran that 
these records are important to his claim 
and that it is his responsibility to 
submit these records.  See 38 C.F.R. 
§ 3.159(c) (1999).  Allow an appropriate 
period of time within which to respond.  
In addition, the RO should ask the 
veteran if has received any treatment or 
hospitalization for his PTSD from any 
other facility or practitioner since the 
time of his hearing in February 2000.  
Any facility or practitioner so 
identified should be contacted to obtain 
the records of such treatment, after 
submission by the veteran of the 
appropriate release form(s).

4.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the veteran an appropriate 
opportunity to submit such records, 
readjudicate the claim for an increased 
rating for PTSD, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


